DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Robinson et al. (US Pub. 20210199879) teaches (in figures 36A and 36B) a liquid crystal display device sequentially comprising from a viewing surface side to a back surface side: a first polarizer (218) having a first transmission axis; a liquid crystal panel (214); a second polarizer (210) having a second transmission axis (211); a biaxial retarder (800) having a slow axis (804) parallel to the second transmission axis; a third polarizer (500) having a third transmission axis parallel to the second transmission axis (see figures) wherein the second polarizer, the biaxial retarder, and the third polarizer form a back side polarizer portion. 
Seuh et al. (USP 11391874) teaches (in figures 3-4 and 6-9) providing a back side polarizer portion (36) that includes the second polarizer (210) and a compensation film (204) satisfying the following formula (1): ΔYI2 = YI2' - YI2 < 0 wherein YI2' represents a yellowness index in observation from an oblique direction, YI2 represents a yellowness index in observation from a front direction, and ΔYI2 represents a difference between YI2' and YI2 (see figure 8) in order to compensate for a display panel (46) which a higher yellowness index when observed from an oblique direction (see figure 6) and provide a display where yellowness is constant at different observation angles (see figure 9).
However, the backside polarizer in Robinson is directed to preventing viewing from oblique angles (see paragraph 442) and therefore it would not have been obvious to one of ordinary skill in the art to modify it to correct color correction at wide viewing angles. 
As such the prior art taken alone or in combination fails to teach or fairly suggest a backside polarizer portion comprising two polarizers and a biaxial film with the transmission axes of the polarizers and slow axis of the biaxial film extending in parallel wherein the backside polarizer is yellower at a front direction as compared to an oblique direction in combination with the other required elements of claim 1. 
Claims 2-6 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871